Stone, J.
Suit was brought by Harkinson, the appellee, against appellants, to recover for work and services as engineer, at the agreed wages of $100 per month, and judgment was demanded for $457.25. The answer, after general denial of the employment and amount claimed due, sets up as a special defense, that “the plaintiff agreed to render work and labor to the defendants as engineer, and to wait and receive his pay for such work and labor from the earnings of the machines of said defendants, and the defendants agreed to pay said plaintiff from the earnings aforesaid the sum of $100 per month; that said machines are machines for placer workings; that as yet said machines have made no earnings.”
Trial was had to the court, which set forth its findings in writing, as follows:
“First. That the plaintiff went to work for the defendants about the 25th of April, 1880, at $100 a month, as engineer for the defendants, to set up and operate certain dry placer machines of the defendants, and was to be paid out of the first earnings of the machines. It was not said or understood that the plaintiff was not to get any pay unless the machines earned it*. Neither did the plaintiff have any stock or interest in the defendants’ companies, nor any share in their enterprise. He was an employee simply.
“Second. Plaintiff hada settlement with the defendants September 25, 1880, in which it was found that defendants were indebted to the plaintiff in the sum of $457.25, and that at that time defendants gave to the plaintiff a paper showing the amount due, and containing these words, ‘ and to be paid out of the first earnings of the machines of said companies.’ (Copy of paper in evidence marked Exhibit c A ’ for defendants.)
“ Third. That this paper was accepted by the plaintiff *271for the purpose of obtaining money upon it, which he thought he could do at the time of accepting it, and upon being told by the defendants that they had no money with which to pay him, as he was urging them to do. And that upon failing to get the money on the paper, the plaintiff returned to the defendants, and in presence of the defendants’ agents destroyed the paper.
“ Fourth. That at the time of entering upon the work by the plaintiff, and at the time he was employed, it was contemplated and supposed by both the parties, plaintiff and defendants, that the machines would at once make earnings, out of which plaintiff would be paid as he did his work.
“ Fifth. That there is no direct proof that the machines did not make earnings, but the trial proceeded upon the assumption, assented to by the plaintiff, that no earnings had been made by the machines at the time suit was brought, nor at time of trial.
“Sixth. That the suit was commenced on the 28th of September, 1880.
“Upon these facts I find as a matter of law that the defendants were indebted to the plaintiff at the time of bringing this suit in the sum of $457.25, and give judgment accordingly.”
The only evidence in the case which is presented in the bill of exceptions is the paper referred to in the findings of the court as “Exhibit A,” and which is as follows:
“Denver, Sept. 25, 1880.
“Due C. T. Harkinson the sum of four hundred and fifty-seven dollars and twenty-five cents for services rendered to the three D. P. A. companies, and to be paid out of the first earnings of the machines of said companies. E. A. Brooks.
“Isaac Underwood.
“J. W. Reed.
“I hereby approve of the above conditions.
“0. T. Harkinson.”
*272There was a motion for new trial, to the overruling of which appellants excepted, and assign for error that neither the evidence nor the findings of fact by the court are sufficient to support the judgment.
By the provisions of section 185 of the code, as originally adopted, the findings of fact by the court in certain cases where issues of fact were tried to the court, were required to be set out in writing, with the conclusions of law separately stated, and exceptions might be taken to alleged defects in the findings; but this section of the code was repealed in 1879, nearly two years before the trial of this case. The bill of exceptions in this case brings up only the findings of the court, and the paper referred to as “Exhibit A.” Upon an assignment like this, based upon alleged insufficiency of facts to support the judgment, there can be no review unless the bill contains all the evidence upon which the question depended in the court below. Powell, App. Proc. sec. 27, ch. V.
■ While, therefore, we cannot review the case upon these special findings, yet we may say, that, upon the evidence, so far as it is presented by the bill of exceptions, we think the judgment of the court below was warranted.
The question itself is one of practical interest, not infrequently arising in business ventures, and since few, if any authorities directly in point, are cited by counsel in the case, we have been at some pains in its investigation.
In the case of White v. Chaffin, 32 Ark. 59, one of the matters in defense set up and testified to by the appellant was, “that he was to pay for the gin stands out of the proceeds of the first cotton ginned, but was unable to do so on account of attachment suits on his crop,” etc. And upon this the court say:
“This was evidence conducing to show the time of payment; but it did not prove, or tend to prove, that appellee was to look alone to the profits made in ginning the crop of 1875 for his pay.”
In the case of Williston v. Jenkins et al. 51 Cal. 554, a *273ship building company gave a certificate to a workman that a certain sum was due him, and to be paid “ when the three-masted schooner, now in course 'of construction by said association, is sold;” and it was held that"this was giving only a' reasonable timé within which tb draw the money from the source named, Jand thereafter the agreement to pay became absolute.' '
'In Hieles v. Shouse, 17 B. Monroe, 482, where an obligation was given to pay for a iiegro' purchased, so soon as the promisor should “ sell a liousé and l'ot: in the'city Of Bexihgton,'”' this was coh'strúed’tó'be an obligation td'páy within a reasonable time in" which to sell the property mentioned.' ‘ ' " ! ! -
In the case of Nunez v. Dautel, 19 Wall. 560, a due bill was'given for a sum;,' to' be paid “as sóou ’as' the crop can be sold, or the nionéy raised from anyothér source;1” ahd the supreme "cóürt of the "United Státés held-that, upon this' agreement, no timé having been'specified’ within which the crop should be sold' or the money raised otherwise, the law annexed' an incident that one or the Other should be done' in'a "reasonable "time, and the sum''admitted to be-due should be paid accordingly. Payriient was not conditional to the’extent of depending wholly on the alternatives mentioned'. ■ ' ' ,*
“It could not have been the intention of the parties, that if the crop was destroyed; or, from' any other cause, could never be sold, and the defendants could not procure the money from any'other source, the debt should'never be paid. Sucha'result would bé a mockery óf justicé.” ’ To the same effect are ‘the cases of Ubsdell v. Cunningham, 22 Mo. 124, and Dana v. Mason, 4 Vt. 368.
Where a party to 'a contract has looked to' the anticipated''realization of funds by projectors of a particular undertaking, and not to the personal liability •of the parties with whom he has contracted, his claim is confined to the fund, and he cannot enforce payment from individuals; and if the project miscarries, and funds are not *274realized, lie has no claim upon anybody for anything. 1 Add. on Oont. sec. 226. But the intention of the party,, on the one hand, not to hold the other party personally-liable, and of the latter, to limit his liability, dependent upon some contingency, so that a cause of action will not arise until the contingency has happened, should be clearly manifested by the contract, for the general rule is, that the law implies a promise from the employer to pay a reasonable compensation (where none is expressed) for services rendered, unless it appears that the services were-to be gratuitous, or that the person employed relied for payment upon a particular fund, and not upon the personal responsibility of the employer. Id. sec. 846.
In all these cases cited, the principle is the same as that, involved in the case before us. Here the agreement did not expressly limit the payment wholly to the contingency of the machines earning enough to pay for the services* rendered. In the absence of such express limitation, it is not to be implied that the appellee agreed to look alone to» the earnings of the business for his stipulated wages, and that if there were no proceeds from that source, that he-should not be entitled to any pay whatever.
There is a possible implication that by this agreement to pay. out of the first earnings, the appellee was to be-considered a preferred creditor as to time of payment, and that he expected to be paid sooner thereby. At. all events, this condition can only be regarded as indicating an expected time of payment, but not as sole condition-of payment; and as a legal consequence of such agreement, the wages would be due absolutely after a reasonable time for fairly testing the use of the machines. What is a reasonable time, in all such cases, is a question for the court. Nunez v. Dautel, supra; Atwood v. Clark, 2 Greenleaf (Me.), 249.
The judgment of the court will be affirmed.

Affirmed,*